              Case 2:20-cv-01538-RSM Document 18 Filed 03/23/21 Page 1 of 4




 1                                                    THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6

 7
                              IN THE UNITED STATES DISTRICT COURT
 8
                            FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                        AT SEATTLE

10
     QUNESHIA RAWLS, individually and on                Case No. 2:20-cv-01538-RSM
11   behalf of all others similarly situated,
12                                 Plaintiffs,          JOINT STIPULATION TO EXTEND
                                                        DEADLINE FOR DEFENDANT TO
13          v.                                          RESPOND TO PLAINTIFF’S
14                                                      COMPLAINT
     CONVERGENT OUTSOURCING, INC.,
15
                                   Defendant.
16

17                                        I.      STIPULATION

18          Pursuant to LCR 7, Plaintiff QUNESHIA RAWLS and the opt-in Plaintiffs, by and

19   through their counsel, Frank Freed Subit & Thomas, LLP and Anderson Alexander, PLLC, and

20   Defendant CONVERGENT OUTSOURCING INC., by and through its counsel, Jackson Lewis

21   P.C., hereby stipulate and jointly move this Court for an order extending the deadline for

22   Defendant to file and serve its Response to Plaintiff’s Complaint and extending all other case

23   management deadlines accordingly.

24          The parties have secured a May 14, 2021, mediation date with mediator Michael

25   Russell, where they plan to work in good faith to achieve an early resolution of this matter.

26   The parties seek to avoid the time, effort, and costs associated with ongoing litigation pending

27   the results of their efforts to resolve this matter; and according, ask this Court to further extend

28   the above deadlines.
     JOINT STIPULATION TO EXTEND DEADLINE TO RESPOND TO                          Jackson Lewis P.C.
     COMPLAINT - 1                                                            520 Pike Street, Suite 2300
                                                                              Seattle, Washington 98101
     (Case No. 2:20-cv-00888-RAJ)                                                   (206) 405-0404
                   Case 2:20-cv-01538-RSM Document 18 Filed 03/23/21 Page 2 of 4




 1            Specifically, the parties request that the Court extent the current deadline for Defendant
 2   to file and serve its Response to Plaintiff’s Complaint from March 19, 2021, to May 28, 2021
 3   (i.e., two weeks after the above referenced mediation) so that the parties can continue their
 4   efforts to engage in good faith efforts to explore the resolution of this action. In furtherance of
 5   their efforts, and in addition to scheduling the above-referenced mediation with Michael Russell,
 6   the parties have negotiated a confidentiality agreement and are in the process of exchanging
 7   documents and information to further their resolution efforts and prepare for mediation.
 8            The parties stipulate that good cause exists under LCR 7, Fed. R. Civ. P 16(b)(2), and
 9   LCR 16(b) to continue the above-referenced deadlines because the parties have agreed to engage
10   in a near term, good faith exploration of a resolution of this matter that could obviate any further
11   proceedings. The parties likewise stipulate that the requested extension promotes the policy
12   supporting the voluntary resolution of disputes and preservation of judicial resources, and would
13   facilitate an orderly administration of justice.
14            This Stipulation is based upon the following, and the parties agree:
15            1.       That this request is made in good faith and not for the purpose of delay.
16            2.       That nothing in this Stipulation, nor the fact of entering the same, shall be
17   construed as waiving any claim and/or defense held by any party.
18            IT IS SO STIPULATED.
19
              DATED this 18th day of March, 2021.
20

21   FRANK FREED SUBIT & THOMAS LLP                           JACKSON LEWIS P.C.
22

23   By:      /s/ Michael Subit                         By:       /s/ Peter H. Nohle
           Michael C. Subit, WSBA #40801                      Peter H. Nohle, WSBA # 35849
24
           Marc C. Cote WSBA #39824                           Daniel P. Crowner, WSBA #37136
25         705 Second Avenue, Suite 1200                      520 Pike Street, Suite 2300
           Seattle, WA 98104                                  Seattle, WA 98101
26         Telephone: 206-682-6711                            Telephone: 206-405-0404
           msuibt@frankfreed.com                              Peter.Nohle@jacksonlewis.com
27         mcote@frankfreed.com                               Daniel.Crowner@jacksonlewis.com
28
     JOINT STIPULATION TO EXTEND DEADLINE TO RESPOND TO                             Jackson Lewis P.C.
     COMPLAINT - 2                                                               520 Pike Street, Suite 2300
                                                                                 Seattle, Washington 98101
     (Case No. 2:20-cv-00888-RAJ)                                                      (206) 405-0404
                Case 2:20-cv-01538-RSM Document 18 Filed 03/23/21 Page 3 of 4




 1         Attorneys for Plaintiff and Putative Class   Attorneys for Defendant
           Members
 2

 3
     ANDERSON ALEXANDER, PLLC
 4

 5

 6   By:       /s/ Clif Alexander
           Clif Alexander (Pro Hac Vice
 7         Anticipated)
           Texas Bar No. 24064805
 8         Austin Anderson (Pro Hac Vice
           Anticipated)
 9         Texas Bar No. 24045189
10         819 N. Upper Broadway
           Corpus Christi, TX 78401
11         Telephone: 361-452-1279
           clif@a2xlaw.com
12         austin@a2xlaw.com
13         Attorneys for Plaintiff and Putative Class
14         Members

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION TO EXTEND DEADLINE TO RESPOND TO                       Jackson Lewis P.C.
     COMPLAINT - 3                                                         520 Pike Street, Suite 2300
                                                                           Seattle, Washington 98101
     (Case No. 2:20-cv-00888-RAJ)                                                (206) 405-0404
            Case 2:20-cv-01538-RSM Document 18 Filed 03/23/21 Page 4 of 4




 1                                        II.     ORDER
 2         Pursuant to the above stipulation, it is SO ORDERED.
 3
           DATED this 23rd day of March, 2021.
 4

 5

 6

 7
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION TO EXTEND DEADLINE TO RESPOND TO               Jackson Lewis P.C.
     COMPLAINT - 4                                                 520 Pike Street, Suite 2300
                                                                   Seattle, Washington 98101
     (Case No. 2:20-cv-00888-RAJ)                                        (206) 405-0404
